                                             Case 3:20-cv-07751-JCS Document 34 Filed 02/09/21 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        XIAOHUA HUANG,                                  Case No. 20-cv-07751-JCS
                                                         Plaintiff,                         ORDER REQUIRING
                                   8
                                                                                            CLARIFICATION OF NOTICE OF
                                                   v.                                       DISMISSAL, CONTINUING HEARING,
                                   9
                                                                                            DENYING ADMINISTRATIVE
                                  10        STEVE MORROW, et al.                            MOTION TO FILE UNDER SEAL, AND
                                                                                            DISREGARDING NOTICES OF
                                                         Defendants.                        PURPORTED CONFLICTS OF
                                  11
                                                                                            INTEREST
                                  12                                                        Re: Dkt. Nos. 28, 31, 32, 33
Northern District of California
 United States District Court




                                  13
                                  14   I.       NOTICE OF DISMISSAL
                                  15            Plaintiff Xiaohua Huang, pro se, initially filed this case against Defendants Steve Morrow,

                                  16   Genesis Global, and Genesis Global Hardware, Inc. Huang has since filed a motion for leave to

                                  17   file a second amended complaint that would remove all claims against Morrow (see dkts. 18, 19),

                                  18   and has now filed a notice of voluntarily dismissal of his claims against Genesis Global Hardware

                                  19   under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure (dkt. 33). The notice of

                                  20   dismissal is sufficient to dismiss Huang’s claims against Genesis Global Hardware without an

                                  21   order of the Court. Although the Court has not yet ruled on whether Huang should be permitted to

                                  22   file his second amended complaint, Huang is free to dismiss claims against Morrow under Rule

                                  23   41(a)(1)(A)(i) as well if he so chooses. As far as the Court is aware, no significant difference has

                                  24   been identified thus far in the case between Genesis Global and Genesis Global Hardware. It is

                                  25   therefore not entirely clear whether Huang intended to dismiss claims against both of those

                                  26   defendants, or if he still wishes to pursue any claims against Morrow or Genesis Global.

                                  27            Accordingly, Huang is ORDERED to file a response to this order no later than February

                                  28   12, 2021 stating whether he wishes to dismiss the case as a whole or intends to pursue claims
                                             Case 3:20-cv-07751-JCS Document 34 Filed 02/09/21 Page 2 of 3




                                   1   against any defendant. If Huang does not file a response by that date, the Court will construe

                                   2   his notice as voluntarily dismissing under Rule 41 all claims in the case, against all

                                   3   defendants. The hearing and case management conference previously set for February 12, 2021

                                   4   are CONTINUED to February 26, 2021 at 9:30 AM.

                                   5   II.     ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   6           On January 21, 2021, the Court addressed a previous motion by Huang to file documents

                                   7   under seal, noting among other deficiencies that Huang failed to comply with the procedures of

                                   8   Civil Local Rule 79-5 for seeking leave to file under seal based on another party’s interest in

                                   9   confidentiality. In an abundance of caution, the Court allowed the materials implicated by that

                                  10   motion to remain under seal for the purpose of other pending motions, but stated that if the case

                                  11   proceeded beyond those motions, Huang would be required to file a new administrative motion

                                  12   that complied with this Court’s local rules before the documents could be considered for any other
Northern District of California
 United States District Court




                                  13   purpose. See dkt. 27.

                                  14           On January 24, 2021, Huang filed a second motion to file under seal a reply brief and

                                  15   certain exhibits in support of his motion for leave to amend his complaint. See dkt. 28. That

                                  16   motion once again rests on confidentiality interests of third parties—according to Huang, the

                                  17   documents at issue “contain[] the chip floor plan and the schematic which are trade secrets of the

                                  18   chip manufacture,” but Huang has not complied with Civil Local Rule 79-5(e) as directed by the

                                  19   Court’s previous order.1 Huang did not file any proof of service in conjunction with his motion.

                                  20   The administrative motion is therefore DENIED, and the Court will not consider the unredacted

                                  21   versions of the documents at issue unless Huang files them in the public record no later than

                                  22   February 12, 2021. See Civ. L.R. 79-5(f).

                                  23           If Huang: (1) intends to proceed with the case (as opposed to voluntarily dismissing all

                                  24   claims as discussed above), (2) believes the unredacted information he sought to seal is necessary

                                  25   to the Court’s resolution of the pending motions, and (3) believes that he would breach a duty of

                                  26   confidentiality owed to a third party by filing the documents in the public record; he may file a

                                  27
                                       1
                                  28     Defense counsel also stated that Huang had not served the unredacted documents on them,
                                       although Huang has since represented that he remedied that error. See dkts. 29, 30.
                                                                                       2
                                              Case 3:20-cv-07751-JCS Document 34 Filed 02/09/21 Page 3 of 3




                                   1   new administrative motion to file under seal that complies with all applicable local rules and

                                   2   orders of the Court no later than February 12, 2021. Any such motion must include a clear

                                   3   statement in Huang’s declaration that he believes filing the documents in the public record would

                                   4   breach a duty to a third party, as well as proof of service on any such third party and on defense

                                   5   counsel.

                                   6   III.     NOTICES REGARDING PURPORTED CONFLICT
                                   7            Huang has also filed a notice of what he believes to be a conflict of interest of defense

                                   8   counsel, and a notice of a purportedly threatening email sent to him by defense counsel in

                                   9   response to the notice of purported conflict. See dkts. 31, 32. Neither notice seeks any relief from

                                  10   the Court. The Court therefore disregards them.

                                  11            IT IS SO ORDERED.

                                  12   Dated: February 9, 2021
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  14                                                     Chief Magistrate Judge
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                          3
